Citation Nr: 0918349	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
sleep apnea.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service for over 30 years with 
the United States Army and the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 50 
percent evaluation for the Veteran's service-connected sleep 
apnea.


FINDING OF FACT

The Veteran requires the use of a continuous airway pressure 
(CPAP) machine for breathing assistance.  He does not have 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, nor has his disability required a 
tracheostomy.


CONCLUSION OF LAW

An evaluation in excess of 50 percent for sleep apnea is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 
6847 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A VCAA notice letter was sent to the Veteran in October 2005.  
Through this notice, the Veteran was informed of the evidence 
necessary to support his claim, including evidence then of 
record and evidence that was still needed.  The letter 
informed the Veteran of what evidence VA was responsible for 
retrieving, as well as what evidence VA would make reasonable 
efforts to obtain.  This letter did not, however, inform the 
Veteran of the Diagnostic Codes applicable to his disability, 
and the requirements for a higher rating.  A VCAA notice 
letter conforming with VCAA notice requirements for claims 
seeking increased ratings was sent to the Veteran in August 
2008.  As required in increased rating claims, the Veteran 
was informed of the necessity to provide information 
demonstrating a worsening of the disability and the effect 
that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although the initial VCAA notice did not reference the 
Diagnostic Code applicable to the Veteran's disability, the 
August 2008 notice provided the specific Diagnostic Code 
applicable to sleep apnea.  Following the August 2008 letter 
to the Veteran, the claim was readjudicated by the RO.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2008).  The Board finds that the VCAA requirements for proper 
notice to the Veteran have been met.

VA's duty to assist the Veteran in the development of his 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
obtained the Veteran's service treatment records.  VA 
provided examinations for the Veteran's sleep apnea in 
November 2005 and August 2008.  The Veteran submitted private 
medical records concerning his treatment for sleep apnea, 
which have been associated with his claims folder.  The 
Veteran did not request a hearing in conjunction with his 
claim.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Increased Evaluation

The Veteran had a VA examination in November 2005.  The 
examination report indicates that the Veteran had daily 
headaches, possibly related to trouble sleeping.  The Veteran 
had been prescribed use of a CPAP machine in 2002.  The 
original titration pressure was 5 cm. H2O, which was later 
increased to 11 cm. H2O.  The Veteran reported that the 
current pressure did not relieve his discomfort, and he felt 
that the CPAP machine might not help him anymore.  The 
Veteran had retired from his job one year previously because 
he would fall asleep at work.  The examiner noted the Veteran 
was tired and had some memory gaps.  The examiner diagnosed a 
"severe sleep disorder with recorded history of 
[o]bstructive sleep apnea now non-responsive to CPAP 
management".  

The Veteran was treated at Bethesda National Naval Medical 
Center between June 2006 and September 2006.  The Veteran 
continued to use his CPAP machine at a pressure of 11 cm. H2O 
while sleeping.  The Veteran reported a decreased ability to 
concentrate, drowsiness while driving, memory lapses, daytime 
somnolence, and a likelihood of falling asleep during the day 
while sitting and reading.  The treatment records reflect 
that the Veteran continued to have irregular sleep patterns.  
The Veteran was diagnosed with organic hypersomnia secondary 
to his insufficient sleep.  In addition to sleep apnea and 
organic hypersomnia, the Veteran's list of diagnoses included 
primary hypersomnia with sleep apnea.

A polysomnography was conducted at Walter Reed Army Medical 
Center in June 2006, and showed an irregular sleep-wake 
pattern, and insufficient sleep.  

An October 2006 report from Dr. H.S. showed that the Veteran 
reported getting approximately four hours of sleep per night, 
and that he had fatigue during the day and morning headaches.  
He had a lack of energy, trouble concentrating, mood swings, 
and forgetfulness.  The examiner diagnosed obstructive sleep 
apnea with memory loss.

A February 2007 note from Dr. S.J. showed that the Veteran 
had memory impairment, possibly related to his sleep disorder 
and depression.

The Veteran had a second VA examination in August 2008.  The 
Veteran was still using his CPAP machine.  He had recently 
been given an oral appliance, but did not tolerate it well 
and stopped using it.  The examiner found that it was 
difficult to delineate the symptomatic manifestations of his 
sleep apnea from his psychiatric conditions.  The examiner 
opined that the Veteran's depression and mood disturbance, as 
well as his unemployment contributed to his sleeping during 
the day.  The examiner felt that, considering all of the 
Veteran's disabilities, the effect of his sleep apnea on his 
daily activity was minimal.

The Veteran included a lengthy statement in his notice of 
disagreement describing the symptomatology of his sleep 
apnea, its history, and its effects on his daily life.  He 
noted that six different sleep specialists had strongly 
advised against surgery to alleviate his sleep apnea.  The 
Veteran stated that he had used the CPAP machine every night 
since it had been prescribed to him.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Diagnostic Code 6847 provides ratings for sleep apnea 
syndromes (obstructive, central, and mixed).  Relevant to the 
Veteran's claim, sleep apnea that requires the use of a 
breathing assistance device such as a CPAP machine is rated 
50 percent disabling.  Sleep apnea that manifests chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requires tracheostomy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97.

The Board finds that the Veteran does not warrant an 
evaluation of 100 percent for his sleep apnea.  He clearly 
meets the criteria for a 50 percent evaluation, i.e., the use 
of a CPAP machine, and this has been recognized by VA since a 
January 2004 rating decision, which granted a 50 percent 
evaluation effective January 2003.

The evidence shows that the Veteran has been prescribed the 
use of a CPAP machine since 2002, and that he has continued 
to use the machine since that time.  The Veteran has not been 
diagnosed with chronic respiratory failure, either with or 
without carbon dioxide retention or cor pulmonale.  The 
Veteran has not had a tracheostomy.  In fact, as to the 
tracheostomy, the Veteran stated that six sleep professionals 
advised against surgery.  

The Veteran alleges that his sleep apnea meets the criteria 
for a 100 percent evaluation.  He has not, however, produced 
evidence or testimony showing that the 100 percent criteria 
are applicable to his disability.  Further, while the 
Veteran's lay testimony is competent to identify the facts 
and circumstances surrounding his disability, he is not 
qualified to proffer medical evidence or a diagnosis of his 
condition.  The Board acknowledges that the Veteran's 
condition affects him daily; without evidence showing that 
the 100 percent criteria is applicable, however, the Board 
cannot grant such an evaluation.

In summary, the evidence does not support a finding that the 
Veteran either has chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or that his disability 
requires a tracheostomy.  Satisfying one of those two 
conditions is the only schedular avenue for a 100 percent 
evaluation under Diagnostic Code 6847.  As the evidence does 
not show that the Veteran meets one of these conditions, a 
100 percent evaluation is not warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's sleep apnea.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  This 
does not mean, however, that interference with employment 
automatically entitles the Veteran to an extraschedular 
evaluation; "[t]he rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment."  See VA Gen. Coun. 
Prec. 6-1996 8 (Aug. 16, 1996).  For an extraschedular 
evaluation to be warranted, the service-connected disability 
must affect employment "in ways not contemplated by the 
rating schedule".  Id. at 7.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected sleep apnea 
disorder has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
required frequent periods of hospitalization.  In fact, the 
Veteran has gone long periods without any medical treatment 
for his sleep apnea.  Further, the 50 percent schedular 
evaluation, as well as the fact that VA has determined the 
Veteran is entitled to total disability based on individual 
unemployability which was based in part on the Veteran's 
sleep apnea, but also based on ten other service-connected 
disabilities, accounts for the effect of the condition on his 
employment.  The schedular evaluation adequately addresses 
the Veteran's disability and its effects on his employment.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected sleep apnea 
condition.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent for 
sleep apnea is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


